United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50747
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                      TERRY MCVALE WILLIAMS,

                                                 Defendant-Appellant

                        -------------------
                          Consolidated with
                             No. 03-50748
                         -------------------

                     UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

                              versus

                      TERRY MCVALE WILLIAMS,

                                                 Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                      USDC No. MO-03-CR-21-1
                       --------------------

Before SMITH, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Terry McVale Williams (Williams) appeals his convictions for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
two counts of aiding and abetting the distribution of five grams or

more of cocaine base.    Williams contends that he was convicted on

insufficient evidence because there was no evidence to corroborate

his   confession.    Williams   further        contends   that   because   the

evidence was insufficient to convict him, the evidence was also

insufficient to support the revocation of his supervised release.

      Because Williams moved for a judgment of acquittal in the

district court, we review the sufficiency of the evidence to

determine whether, considering all the evidence in the light most

favorable to the verdict, a reasonable trier of fact could have

found that the evidence established guilt beyond a reasonable

doubt.    United States v. Mendoza, 226 F.3d 340, 343 (5th Cir.

2000).    The extrinsic evidence, which included the testimony of

several   surveillance   officers,       was   sufficient   to   corroborate

Williams’s confession, and the evidence as a whole supports his

convictions.    See United States v. Garth, 773 F.2d 1469, 1479 (5th

Cir. 1985).    Thus, the district court did not abuse its discretion

in revoking Williams’s supervised release based on his convictions

for aiding and abetting.    See United States v. McCormick, 54 F.3d

214, 219 (5th Cir. 1995).   Accordingly, Williams’s convictions and

the revocation of his supervised release are AFFIRMED.




                                     2